                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

CHRISTINA LOMBARDO,

       Plaintiff,

v.                                                           Case No: 5:21-cv-86-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER

       This case is before the Court on the Commissioner’s unopposed motion to stay the

case for ninety days to produce the certified transcript of the record necessary for this case.

(Doc. 12). Due to the global COVID-19 pandemic, the SSA has taken certain steps to

maximize social distancing, including suspending in-office services to the public and moving

rapidly toward a virtual work environment. The SSA’s Office of Appellate Operations

(“OAO”) in Falls Church, Virginia has redesigned its business practices to allow for a mostly

virtual transcript preparation process. Despite these changes, the OAO faces a significant

backlog of work that has built up during the past months.

       Accordingly, the Commissioner’s unopposed motion (Doc. 12) is GRANTED to the

extent that the Commissioner shall file an answer and the transcript of the record for this case

on or before August 23, 2021.

       DONE and ORDERED in Ocala, Florida on May 24, 2021.
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        -2-
